DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/22 has been entered.

Status of Claims
Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention overcomes 35 USC 101 because the examiner has determined that there is no abstract idea under the 2nd prong of the step 2A test.  Under the 1st prong, the “abstract idea” is identified as a method of push credit card notifications as customer approaches a point of sale. Under the 2nd prong, the additional elements (most other elements that are not part of the “abstract idea”) integrate the “abstract idea” exception into a practical application.  Essentially, in order to achieve the goal of the invention of initiating commercial transaction without having to unlock the user device, all the claim elements including – a settlement server, an electronic device, a display, a payment application, a touch screen, a hardware fingerprint sensor, a communication circuitry, and the point of sale device, are dependent on the system ability to use a push technology that is capable of display the credit card images before the user unlocking the phone.  Thus, the claims are determined to not be an abstract idea under the step 2A of new guidance because the “abstract idea” exception has been integrated into a “practical application”.  Furthermore, review of the amended claims the 101 rejection is not applicable because in ordered combination it is a practical application.
 As recited in the claims, claim contains the specific elements of 
“displaying, on a display included in the electronic device, a lock screen including an unlocking option for receiving a first input for unlocking the electronic device, wherein at least one application executable by the electronic device is inaccessible by a user of the electronic device while the lock screen including the unlocking option is displayed; receiving, by the electronic device, a second input  for a payment application while the lock screen including the unlocking option is displayed; in response to the second input being received: executing, by the electronic device, the payment application; displaying, within a screen of the executed payment application by the electronic device, a plurality of credit card images including a first credit card image and a portion of a second credit card image, wherein the unlocking option disappears on the display when the second input is received and while the electronic device is locked, the first credit card image is associated with a first credit card, the portion of the second credit card image is associated with a second credit card, and first credit card information2Appln. No.: 16/999,549 regarding the first credit card and second credit card information regarding the second credit card are stored in the electronic device; while the plurality of credit card images is displayed, receiving, by the electronic device, via a touch screen included in the electronic device, from the user, a touch input related to a selection of one among the first credit card image and the portion of the second credit card image; while the first credit card image  is selected from the displayed plurality of credit card images,  receiving, by the electronic device, via a hardware fingerprint sensor included in the electronic device, a fingerprint input  from a finger of the user that is placed directly on the hardware fingerprint sensor; in response to the fingerprint input being received, determining, by the electronic device, whether the received fingerprint input corresponds to fingerprint information that is stored in the electronic device; and in response to the received fingerprint input being determined to correspond to the fingerprint information stored in the electronic device, outputting, by the electronic device, via a communication circuitry included in the electronic device, the first credit card information regarding the first credit card such that the POS device receives the outputted first credit card information regarding the first credit card and transmits the received first credit card information toward the settlement server causing the performance of the transaction by the settlement server,
wherein the fingerprint input is received from the user by using the fingerprint sensor after the touch screen receives the touch input from the user for selecting one from among the first credit card image and the portion of the second credit card image”

Regarding the rejection under 35 U.S.C. 103, the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  See the specific claim elements recited above.
As recited in the claims, claim specific elements/steps of:
“displaying, on a display included in the electronic device, a lock screen including an unlocking option for receiving a first input for unlocking the electronic device, wherein at least one application executable by the electronic device is inaccessible by a user of the electronic device while the lock screen including the unlocking option is displayed; receiving, by the electronic device, a second input  for a payment application while the lock screen including the unlocking option is displayed; in response to the second input being received: executing, by the electronic device, the payment application; displaying, within a screen of the executed payment application by the electronic device, a plurality of credit card images including a first credit card image and a portion of a second credit card image, wherein the unlocking option disappears on the display when the second input is received and while the electronic device is locked, the first credit card image is associated with a first credit card, the portion of the second credit card image is associated with a second credit card, and first credit card information2Appln. No.: 16/999,549 regarding the first credit card and second credit card information regarding the second credit card are stored in the electronic device; while the plurality of credit card images is displayed, receiving, by the electronic device, via a touch screen included in the electronic device, from the user, a touch input related to a selection of one among the first credit card image and the portion of the second credit card image; while the first credit card image  is selected from the displayed plurality of credit card images,  receiving, by the electronic device, via a hardware fingerprint sensor included in the electronic device, a fingerprint input  from a finger of the user that is placed directly on the hardware fingerprint sensor; in response to the fingerprint input being received, determining, by the electronic device, whether the received fingerprint input corresponds to fingerprint information that is stored in the electronic device; and in response to the received fingerprint input being determined to correspond to the fingerprint information stored in the electronic device, outputting, by the electronic device, via a communication circuitry included in the electronic device, the first credit card information regarding the first credit card such that the POS device receives the outputted first credit card information regarding the first credit card and transmits the received first credit card information toward the settlement server causing the performance of the transaction by the settlement server,
wherein the fingerprint input is received from the user by using the fingerprint sensor after the touch screen receives the touch input from the user for selecting one from among the first credit card image and the portion of the second credit card image,” limit the claims in a specific and narrow way that overcome the prior art.
The prior art of record, Hertel (20090288012) teaches a mobile transaction device process, with the processing sequence of mobile phone sending “transaction info” to transaction access point (e.g. cash register); and the transaction access point sending “transaction info” to transaction authority; then the transaction authority sending “transaction id” to the transaction access point, which sends the information to the mobile phone for checking/confirmation.  However, Hertel does not teach or suggest (in combination with the other claims’ elements) the specific and precise sequence of events in the push notification and card selection process – (1) the user’s touch input (called “second input” in the claims, which is not a defined term) for payment application while the screen is locked; then (2) while the screen is locked, the system shows the applicable credit card images; then (3) while the screen is locked and the system is showing the credit card images, the user touches the screen to select the card to use; and then, (4) the user touches the screen one more time to unlocked/authenticate the user, allowing the process to proceed.   Chen (2011-N25192) teaches mobile device system capable of locking and unlocking by scanning/processing user’s fingerprint.  Nguyen, Vincent (Windows Mobile 6.5 Review, Slashgear, https://www.slashgear.com/windows-mobile-6-5-review-0559021/ Oct 5, 2009) teaches a commercial electronic system that has the ability to use an application without unlocking the phone.   Hertel, Chen, and Nguyen – alone or in combination – do not disclose the disclosed claims’ elements which includes specific sequence of events in the process described in the claims.  
Therefore the claims are deemed allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See attached 892, Notice of References Cited.
Humbel (20070197261) teaches mobile telephone all in one remote key or software regulating card for radio bicycle locks, cars, houses, and rfid tags, with authorization and payment function.
Vega (20070027804) teaches telebanking apparatus for transferring money or cash value between two parties in the same country or across national borders, for paying bills and browsing the internet;.
Amtmann (20050218230) teaches portable device comprising a communication station configuration and a data carrier configuration.
Armingaud (20030110137) teaches method for secure electronic commercial transaction on-line processing.
Jacobson (20030004876) teaches mobile terminal incorporated with a credit card.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698